Citation Nr: 1417943	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  11-11 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to education benefits in excess of the 60 percent level under the provisions of Chapter 33, Title 38, United States Code based on active duty service after September 10, 2001 (Chapter 33 or Post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from June 2005 to June 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a determination by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that the Veteran was entitled to Chapter 33 (Post-9/11 GI Bill) education benefits at the 60 percent level.


FINDINGS OF FACT

1.  The Department of Defense indicates that the Veteran enlisted in the military under a Loan Repayment Program (LRP); accordingly, the 3-year period of service extending from September 21, 2005 to June 21, 2008 was deducted from the total length of service (for the purpose of repaying an education loan) to determine the amount of creditable active duty for purposes of establishing the payment rate for Chapter 33 (Post 9/11 GI Bill) education benefits.

2.  After excluding the 3-year period of service due to the LRP, the Veteran's aggregate length of creditable active duty service after September 10, 2001 for educational assistance benefits under Chapter 33 (Post-9/11 GI Bill) purposes was at least 12 months but less than 18 months.

3.  The record does not reflect the Veteran was discharged from a period of qualifying service due to service-connected disability.


CONCLUSION OF LAW

The criteria for education benefits in excess of the 60 percent level under Chapter 33 (Post-9/11 GI Bill) are not met.  38 U.S.C.A. §§ 3301, 3311, 3313 (West. 2002 & Supp. 2013); 38 C.F.R. §§ 21.9505, 21.9640 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes obligations on VA in terms of its duties to notify and assist claimants.  The Board also notes, however, that the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032.  

Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032(d)."  In this case, the record does not reflect the Veteran's formal claim for Chapter 33 education benefits was incomplete.  Rather, as detailed below, the resolution of this case depends upon the extent of his qualifying service for such benefits.

The Board further finds, as detailed below, that this claim must be denied as a matter of law.  Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice or lack thereof.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Board adds that general due process considerations have been satisfied.  See 38 C.F.R. § 3.103.  The Veteran has been provided ample opportunity to present evidence and argument in support of this claim, and he has in fact done so to include in his August 2010 Notice of Disagreement (NOD) and March 2011 Substantive Appeal.  As part of his Substantive Appeal he indicated that no hearing was desired in conjunction with this appeal. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Initially, the Board notes that the Veteran's basic eligibility for Chapter 33 (Post-9/11 GI Bill) education benefits is not in dispute.  Rather, the dispute in this case is the percentage rate he is entitled to for such benefits.  Specifically, the Veteran contends his benefits should be at the 100 percent rate.

The amount of educational assistance payable under 38 U.S.C.A. Chapter 33 is calculated in accordance with a table measuring the aggregate length of creditable active duty service after September 10, 2001.  38 U.S.C.A. §§ 3311(b)(3), 3313; 38 C.F.R. § 21.9640.  The percentage of maximum amounts payable is 40 percent with at least 90 days, but less than 6 months, of creditable active duty service (i.e., 90-179 days); 50 percent with at least 6 months, but less than 12 months, of creditable active duty service (i.e., 180-364 days); 60 percent with at least 12 months, but less than 18 months, of creditable active duty service (i.e., 365-544 days); 70 percent with at least 18 months, but less than 24 months, of creditable active duty service (i.e., 545-729 days); 80 percent with at least 24 months, but less than 30 months, of creditable active duty service (i.e., 730-909 days); 90 percent with at least 30 months, but less than 36 months, of creditable active duty service (i.e., 910-1094 days); and 100 percent with at least 36 months of creditable active duty service (i.e., 1095 days or more) or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability.  38 C.F.R. § 21.9640(a).  For the 40 percent, 50 percent, 60 percent, and 70 percent creditable active duty service calculations, entry level and skill training is excluded.  Id. at Note 1.  For the 80 percent, 90 percent, and 100 percent creditable active duty service calculations, entry level and skill training is included.  Id. at Note 2.  If the creditable active duty service criteria are met for both the 70 percent and 80 percent criteria, the maximum percentage of 70 must be applied.  Id. at Note 3. 

Active duty means full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688 , 12301(a), 12301(d), 12301(g), 12302, or 12304 (West 2002).  38 C.F.R. § 21.9640.  Active duty does not include: 

(1) Full-time National Guard Duty performed under 32 U.S.C. orders ; (2) Any period during which the individual-(i) Was assigned full-time by the Armed Forces to a civilian institution to pursue a program of education that was substantially the same as programs of education offered to civilians; (ii) Served as a cadet or midshipmen at one of the service academies; or (iii) Served under the provisions of 10 U.S.C. § 12103(d)  pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve; (3) A period of service-(i) Required by an officer pursuant to an agreement under 10 U.S.C. § 2107(b) ; (ii) Required by an officer pursuant to an agreement under 10 U.S.C. §§ 4348, 6959, or 9348; (iii) That was terminated because the individual is considered a minor by the Armed Forces, was erroneously enlisted, or received a defective enlistment agreement; or (iv) Counted for purposes of repayment of an education loan under 10 U.S.C. Chapter 109; or (4) A period of Selected Reserve service used to establish eligibility under 38 U.S.C. Chapter 30 or 10 U.S.C. Chapter 1606 or 1607. 

38 C.F.R. § 21.9505.  (Emphasis added).

In this case, the Board acknowledges that the Veteran served on active duty from June 2005 to June 2009, which is shown to be for a total of 1,471 days.  The Board acknowledges that if it were to consider this entire period for the purposes of Chapter 33 education benefits, he would be entitled to a 100 percent level.  However, the Department of Defense indicates that the Veteran enlisted in the military under a LRP.  Under the law, active duty for the purposes of determining Chapter 33 education benefits does not include a period of service counted for purposes of repayment of an education loan.  38 C.F.R. § 21.9505(3)(iv) (2013).  Accordingly, the 3-year period of service extending from September 21, 2005 to June 21, 2008 was deducted from the total length of service (for the purpose of repaying an education loan) to determine the amount of creditable active duty for purposes of establishing the payment rate for Chapter 33 (Post 9/11 GI Bill) education benefits.  This resulted in 1,097 days being excluded for the purposes of determining his level of Chapter 33 education benefits.

After excluding the 3-year period of service due to the LRP, the Veteran's aggregate length of creditable active duty service after September 10, 2001 for educational assistance benefits under Chapter 33 (Post-9/11 GI Bill) purposes was at least 12 months but less than 18 months; i.e., the 1,097 days being subtracted/excluded from the 1,471 days resulted in 374 days of qualifying active duty for the purposes of determining the Veteran's level of Chapter 33 education benefits.  This corresponds to the current 60 percent level of Chapter 33 benefits that the Veteran was awarded.  See 38 C.F.R. § 21.9640.

With respect to the calculation of the Veteran's qualifying active service for the purpose of determining his level of Chapter 33 education benefits, there is a presumption of regularity that holds that government officials are presumed to have properly discharged their official duties.  Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption.  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  Here, the Veteran has not contended there was any error in the calculation of his qualifying service after subtracting the 3-year period for the LRP.  Rather, he contends the 3-year period should not have been excluded.

As part of his NOD, the Veteran submitted a copy of a January 2009 statement in which he requested to be removed from the LRP program; that his loans were almost all repaid; and that the LRP was no longer any benefit to himself.  In his subsequent March 2011 Substantive Appeal he contended that, through no fault on his behalf, his documents to enroll in the LRP program were not processed 30 days after entering service; and that the financial institution that granted his education loan never received payment from VA.

The Board observes that the two documents appear contradictory in that, in his NOD, the Veteran indicated that his loans were almost all repaid to the point that the LRP was no longer any benefit and he wanted to leave it, but then stated in his Substantive Appeal that it never been repaid apparently pursuant to the terms of the LRP.  Nevertheless, the Veteran does not dispute he did enter military service under the LRP.  To the extent there were any errors or problems with the LRP, that is an issue not presently before the Board and appears to be one that should be addressed with the Department of Defense as they provided the information the Veteran was paid for that LRP period.  The Board is sympathetic to the Veteran's position and the contentions he has advanced in support of this claim, especially if there were problems with the LRP.  However, his arguments essentially constitute a theory of equitable relief.  Although the Board is sympathetic to the claim, the Board is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Here, the law mandates VA exclude the 3-year LRP period for the purpose of determining his qualifying active service for Chapter 33 (Post-9/11 GI Bill) benefits.

The Board also notes that the record available for its review, to include Virtual VA/VBMS, reflects the Veteran is service-connected for a lumbar spine disorder and posttraumatic stress disorder (PTSD).  However, he has not contended nor has evidence been presented that he was discharged from a period of qualifying service due to either of these service connected disabilities.

In view of the foregoing, the Board must find the Veteran has no legal entitlement to Chapter 33 (Post-9/11 GI Bill) education benefits in excess of the 60 percent level.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The benefit sought on appeal is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


